Citation Nr: 1416729	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  12-07 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for myopia.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for cervical dysplasia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's father


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 2006 to May 2010.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied service connection for myopia, a right knee disorder, and cervical dysplasia.  

The Veteran has submitted lay statements and VA treatment records that have not been considered by the agency of original jurisdiction (AOJ) in the first instance.  The Veteran submitted a waiver of AOJ consideration of additional evidence in January 2014; therefore, the Board may consider this evidence in the first instance.

The Veteran testified at a videoconference hearing at the local RO in Muskogee, Oklahoma before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.   The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of service connection for varicose veins has been raised by the record (see January 2014 Board hearing transcript), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue(s) of service connection for a right knee disorder and cervical dysplasia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  The Veteran did not sustain any superimposed disease or injury of either eye in service.

2.  The Veteran's myopia is a refractive error of the eyes.


CONCLUSION OF LAW

The criteria for service connection for myopia have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2013); VAOPGCPREC 82-90. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the claim for service connection for myopia, notice was provided to the Veteran in June2010, prior to the initial adjudication in May 2011.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The June 2010 letter also notified the Veteran of VA's practices in assigning disability evaluations and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination report, a copy of the January 2014 Board hearing transcript, and lay statements.  

At the January 2014 Board hearing, the Veteran indicated that she was receiving private treatment from a Midwest City doctor for her myopia.  While these records have not been associated with the claims file, the Veteran specifically stated that the records only note diagnoses for her current eye prescriptions.  The Board acknowledges that the Veteran has a current diagnosis of myopia; therefore, because these private treatment records speak only to the current diagnosis (a fact that is already established so cannot be further substantiated) and do not relate the myopia to an in-service injury or illness, and neither the Veteran nor anything in the record indicates otherwise, the Board finds that obtaining these records would not help substantiate the claim.  As such, the Board finds that the duty to assist does not require VA to obtain these records prior to the Board's adjudication of the claim.  For these reasons, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 
580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

The Veteran was provided with a VA examination (the report of which has been associated with the claims file) in July 2010.  In a July 2011 notice of disagreement and March 2012 substantive appeal (VA Form 9), the Veteran contended that the July 2010 VA examiner did not provide adequate analysis because service treatment records clearly show eye problems that did not exist prior to entrance into service.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  That has not happened in this case.  While the Veteran has expressed disagreement with the July 2010 VA examiner's findings, the Veteran, as a lay person, has not provided a specific argument or evidence concerning the professional competence of the VA examiner; therefore, the examiner is presumed competent.  See Rizzo, 580 F.3d at 1290-1291.  Further, the VA examiner indicated that the Veteran reported not having myopia prior to active service and that the Veteran currently has myopia; however, as discussed in detail below, the VA examiner noted that myopia is a refractive diagnosis (which is not a disability for VA purposes under 38 C.F.R. § 4.9) and not a pathological condition (i.e., from or related to disease) in this case.  Based on the above, the Board finds the July 2010 VA examination report was thorough and adequate.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, conducted clinical testing, and provided opinions.  

The Veteran testified at a hearing before the Board in January 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R.               § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran what was generally required for service connection and suggested the importance of getting a medical nexus opinion relating any current disabilities back to the events that happened in service.  The Veterans Law Judge explained to the Veteran that VA's regulations consider myopia, without a superimposed eye injury or disease, to be a refractive error that is not a disability for VA compensation purposes.  

As the Veteran presented evidence of symptoms of the current myopia, testimony as to the onset of the reported symptoms, and there is no additional medical evidence reflecting on the etiology of the myopia, there is no overlooked or missing or outstanding evidence that might substantiate the claim.  For these reasons, no duty to suggest the submission of overlooked or missing evidence arose.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.    

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.      § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Service Connection for Myopia

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

In this case, the Veteran has been diagnosed with myopia, which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply with regard to this claim.  

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran essentially contends that she developed myopia in-service, continues to have myopia, and, therefore, the myopia should be service connected.  In a March 2012 substantive appeal (VA Form 9), the Veteran asserted that she did not have myopia at entrance into military service and her myopia occurred during active service.  At the January 2014 Board hearing, the Veteran contended that her myopia began during service and worsened in service. 

The Board finds that the Veteran has currently diagnosed myopia.  See July 2010 VA examination report.  This fact is established, so no further evidence is required or possible to substantiate the element of current disability of myopia.  

Next, the weight of the evidence is against a finding that the Veteran experienced an in-service injury or illness related to either eye.  Service treatment records do not reflect any findings or complaints of eye disease or eye injury.  On a March 2010 report of medical history, the Veteran denied any eye disorder or trouble.  At the July 2010 VA examination, the Veteran indicated that her eye condition is not due to trauma.  Further, at the January 2014 Board hearing, the Veteran denied any eye injury, disease, or disorder in-service other than myopia.  

The Board finds that the Veteran's myopia is due to refractive error of the eyes and is not related to a superimposed disease or injury in service.  Myopia is "nearsightedness."  Parker v. Derwinski, 1 Vet. App. 522, 523 (1991), Norris v. West, 11 Vet. App. 219, 220 (1998).  VA regulations provide that refractive errors of the eyes are not diseases or injuries within in the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  The July 2010 VA examiner noted a current diagnosis of myopia and opined that myopia is not a pathological condition (i.e., from or related to disease) in this case.  The VA examiner opined that the Veteran's myopia is a refractive diagnosis and can be fully corrected with spectacles.  The Board finds that the VA examiner's opinion is probative because it is based upon an accurate history, as obtained from  review of the claims file and from the Veteran, is based on examination of the Veteran, and is supported by a rationale.

While the Veteran has contended that her myopia worsened during service, she has not contended that there was any superimposed injury of the eye during service.  The Veteran has specifically denied any in-service eye injury, disease, or disorder other than myopia.  Such refractive errors of the eye as myopia are not considered a disease or injury for purposes of service connection.  For these reasons, the Board finds that the Veteran's myopia is of a refractive error; therefore, the Board finds that service-connection is not warranted for myopia, and the claim must be denied.  38 C.F.R. § 3.303(c) (refractive errors of the eyes are not diseases or injuries within for VA disability compensation purposes).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for myopia is denied.


REMAND

The Board finds that further development is required prior to adjudicating the appellant's claims.  See 38 C.F.R. § 19.9 (2013).  VA has a duty to assist claimants by gathering all pertinent records of VA treatment and records in the custody of a Federal department or agency and making reasonable efforts to obtain private medical records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  At the January 2014 Board hearing, the Veteran indicated that she had received VA treatment for cervical dysplasia as recently as January 2014 (including colposcopies conducted in September 2011, December 2012, and January 2014) and VA treatment for a right knee disorder as recently as December 2013.  Following the January 2014 Board hearing, the Veteran submitted 5 disjointed pages of VA treatment records dated from July 2011 to April 2012.  The evidence of record is unclear as to whether all VA treatment records have been associated with the claims file.  The RO/AMC should obtain and associate any additional VA treatment records related to treatment for a right knee disorder or cervical dysplasia with the claims file.  

Accordingly, the issues of service connection for a right knee disorder and cervical dysplasia are REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the record all outstanding VA treatment records pertaining to the claimed right knee disorder and cervical dysplasia, including any pertinent records dated after July 2011.  

2.  If, and only if, additional treatment records pertaining to the claimed right knee disorder and cervical dysplasia are obtained and indicate that the Veteran has a current right knee disability or gynecological disorder (as noted by the AOJ, cervical dysplasia per se is not a disability for which service connection can be considered), schedule the Veteran for a VA examination(s) to obtain an opinion as to the nature and etiology of any current right knee or gynecological disabilities.  The claims folder should be made available to any examiner.  The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current right knee or gynecological disabilities were incurred in or caused by the Veteran's military service.  The examiner should provide a rationale and basis for all opinions expressed.  

3.  Then, readjudicate the issues of service connection for a right knee disorder and cervical dysplasia.  If any claim remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


